DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: all claims are unchanged.

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. It is argued in pg.7-8 of the remarks that Kim et al. do not teach “a first combined filter-collimator assembly, the first collimator and the first filter are fixed in position relative to each other”. The examiner respectfully disagrees because Kim et al. teach in para. [0352] last 2 lines that filter and the collimator form one unit.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “mechanism” in the phrase “position mechanism” is a generic placeholder that invokes a 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a stepper motor as described in para. [0029]. Therefore, the limitation is being interpreted as requiring a stepper motor or its equivalent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 17, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 2013/0221243 A1; pub. Aug. 29, 2013) in view of Heid (US 2012/0314841 A1; pub. Dec. 13, 2012) and further in view of Kim et al. (US 2016/0135779 A1; pub. May 19, 2016).
Regarding claim 1, Perkins discloses: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point to an X-ray imager (para. [0010]-[0011] L7-end); the X-ray imager (fig.1 item 44), which is positioned at a fixed imaging distance along the X-ray path from the X-ray source and is configured to generate an X-ray image from the X-rays; and a first collimator (fig.1 item 22) configured with a first opening, and a first compensating filter (para. [0021]), and a positioning mechanism that is configured to: position the first collimator in the X-ray path at a first fixed distance along the X-ray path from the X-ray source the first opening defines a width of a first imaging field (para. [0020]); and the first compensating filter in the first imaging field at a second fixed distance along the X-ray path from the first collimator so that a photon flux of X-rays on the X-ray imager is more balanced than when the first compensating filter is not positioned in the first imaging field at the second fixed distance from the first collimator (para. [0021] L1-6, [0031] L9-14, [0033] L1-4). Perkins is silent about: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point of rotation to an X-ray imager, a first combined filter-collimator assembly, the first collimator and the first filter are fixed in position relative to each other and the first opening is formed by two blades that opposes each other.
In a similar field of endeavor, Heid discloses: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point of rotation to an X-ray imager (para. [0034] the beam is directed at the isocenter) with benefits for homogenized illumination (Heid para. [0021]).
In light of the benefits for homogenized illumination as taught by Heid, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the source Heid of in the apparatus of Perkins
Heid is silent about: a first combined filter-collimator assembly, the first collimator and the first filter are fixed in position relative to each other and the first opening is formed by two blades that opposes each other.
In a similar field of endeavor, Kim et al. disclose: a first combined filter (fig.32 item 5400)-collimator (fig.32 item 5200) assembly, the first collimator and the first filter are fixed in position relative to each other and the first opening is formed by two blades (fig.32 items 5210-1 & 5210-2, para. [0389]) that opposes each other motivated by the benefits for controlling x-ray irradiation region (Kim et al. para. [0146]).
In light of the benefits for controlling x-ray irradiation region as taught by Kim et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the filter-collimator system of Kim et al. in the combined apparatus of Perkins and Heid.
Regarding claim 2, a second combined filter-collimator assembly that includes a second collimator configured with a second opening and wherein the positioning mechanism is further configured to: position the first collimator and the first compensating filter out of the X-ray path; and position the second collimator in the X-ray path at a third fixed distance from the X-ray source along the X-ray path so that the second opening defines a width of a second imaging field (the claim is rejected on the same grounds as claim 1, for instance Perkins teaches a filter-collimator assembly that translates to align with the source aperture (para. [0020], [0031]) and Kim et al. teach the collimator the first filter are fixed in position relative to each other and the first opening is formed by two blades that opposes each other (fig.32)).
Regarding claim 3, the positioning mechanism is configured to position the first collimator and the first compensating filter out of the X-ray path and position the second collimator in the X-ray path at the third fixed distance with a single mechanical operation (claim is rejected on the same grounds as claim 2).
Regarding claim 4, the single mechanical operation is one of a lateral sliding motion of the first collimator, the first compensating filter, and the second collimator; a longitudinal sliding motion of the (claim is rejected on the same grounds as claim 2).
Regarding claim 5, the single mechanical operation includes a motion of the first collimator, the first compensating filter, and the second collimator in a direction perpendicular to the X-ray path (claim is rejected on the same grounds as claim 2).
Regarding claim 6, the second combined filter-collimator assembly further includes a second compensating filter that is fixed in position relative to the second collimator and the positioning mechanism is further configured to position the second compensating filter in the second imaging field at a fourth fixed distance from the second collimator along the X-ray path so that a photon flux of X-rays on the X-ray imager is more balanced than when the second compensating filter is not positioned in the second imaging field at the fourth fixed distance from the second collimator (claim is rejected on the same grounds as claim 2).
Regarding claim 7, the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source when the first collimator is positioned in the X-ray path at the first fixed distance from the X-ray source and when the second collimator is positioned in the X-ray path at the third fixed distance from the X-ray source (claim is rejected on the same grounds as claim 2).
Regarding claim 8, Perkins discloses: the X-ray imager (fig.1 item 44) is disposed at the fixed distance along the X-ray path from the center point of rotation when the first collimator is positioned in the X-ray path at the first fixed distance from the X-ray source and when the second collimator is positioned in the X-ray path at the third fixed distance from the X-ray source (fig.2 shows the collimator-filter mechanism composed of an upper section A, a middle section B and a lower section C that can be slid with respect to each other, para. [0032] shows the different combinations). Heid discloses: the X-ray imager is disposed at the fixed rotational distance along the X-ray path (para. [0034] the beam is directed at the isocenter) with benefits for homogenized illumination (Heid
Regarding claim 9, Perkins discloses: generate images in a first imaging position, in which a first portion of the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source; and generate images in a second imaging position, in which a second portion of the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source and the X-ray imager is displaced from the first imaging position in a direction perpendicular to the X-ray path (fig.2 shows the collimator-filter mechanism composed of an upper section A, a middle section B and a lower section C that can be slid with respect to each other, 50, 52, 54 are the different collimator aperture, para. [0032] shows the different possible combinations of collimator-filter).
Regarding claim 10, Perkins discloses: the first portion of the X-ray imager comprises a center point of an X-ray detection surface of the X-ray imager and the second portion comprises an edge portion of the X-ray imager (para. [0023]).
Regarding claim 11, Perkins discloses: the positioning mechanism is configured to position the first compensating filter in the first imaging field at the fixed distance from the first collimator along the X-ray path and not at any other distance from the first collimator when the first compensating filter is in the first imaging field (fig.2 shows the collimator-filter mechanism composed of an upper section A, a middle section B and a lower section C that can be slid with respect to each other, 50, 52, 54 are the different collimator aperture, para. [0032] shows the different possible combinations of collimator-filter).
Regarding claim 12, Perkins discloses: the positioning mechanism is configured to position the first compensating filter in the first imaging field at a fixed distance from the X-ray source along the X-ray path and not at any other distance from the X-ray source when the first compensating filter is in the first imaging field (fig.2 shows the collimator-filter mechanism composed of an upper section A, a middle section B and a lower section C that can be slid with respect to each other, 50, 52, 54 are the different collimator aperture, para. [0032] shows the different possible combinations of collimator-filter)
Regarding claim 13, Perkins discloses: a second collimator that is disposed between the X-ray source and the X-ray imager and includes a second opening that defines a length of the first imaging field (fig.2 shows the collimator-filter mechanism composed of an upper section A, a middle section B and a lower section C that can be slid with respect to each other, 50, 52, 54 are the different collimator aperture, para. [0032] shows the different possible combinations of collimator-filter).
Regarding claim 14, the second collimator includes movable blades that modify the second opening (claim is rejected on the same grounds as claim 2).
Regarding claim 15, the movable blades are configured to change a width of the second opening (claim is rejected on the same grounds as claim 2).
Regarding claim 17, the movable blades are configured to change a longitudinal location of the second opening (claim is rejected on the same grounds as claim 2).
Regarding claim 19, the positioning mechanism is configured to simultaneously position the first combined filter-collimator assembly out of the X-ray path and position the second collimator of the second combined filter-collimator assembly in the X-ray path at the second fixed distance (claim is rejected on the same grounds as claim 2).
Regarding claim 22: a method of generating an X-ray image in a system that includes an X-ray source and an X-ray imager, wherein the X-ray source is configured to direct X-rays along an X-ray path that passes through a center point of rotation of the system to the X-ray imager and the X-ray imager is configured to generate an X-ray image from the X-rays, the method comprising: positioning in the X-ray path a combined filter-collimator assembly that includes a first collimator configured with a first opening that is formed bv two blades that oppose each other and a first compensating filter, so that the first collimator is at a first fixed distance along the X-ray path from the X-ray source and defines a width of a first imaging field and the first compensating filter is at a second fixed distance along the X-ray path from the first collimator so that a photon flux of X-rays on the X-ray imager is more balanced than when the first compensating filter is not positioned in the first imaging field at the second fixed distance from the first collimator; while the imager is positioned at a fixed imaging distance along the X-ray path from (the claim contains the same substantive limitations as claim 1, the claim is therefore ejected on the same grounds)..
Regarding claim 23, positioning the combined filter-collimator assembly so that the first collimator is in the X-ray path at the first fixed distance and the first compensating filter is in the X-ray path at the second fixed distance comprises positioning a second collimator out of the X-ray path (claim is rejected on the same grounds as claim 2).
Regarding claim 24, positioning the first collimator in the X-ray path, positioning the first compensating filter in the X-ray path, and positioning second collimator out of the X-ray path is performed via a single mechanical operation (claim is rejected on the same grounds as claim 2).
Regarding claim 25, Yang discloses: the first collimator and the first compensating filter are fixed in position relative to each other in the combined filter-collimator assembly (para. [0025]) with benefits for a scalable filter-collimator system (Yang para. [0008] L10-17).
Regarding claim 26, the two blades oppose each other in a lateral direction that is perpendicular to the X-ray path and are positioned to limit an extent of exposure to the X-rays in the lateral direction to no more than the width of the X-ray imager (claim is rejected on the same grounds as claim 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 2013/0221243 A1; pub. Aug. 29, 2013) in view of Heid (US 2012/0314841 A1; pub. Dec. 13, 2012) in view of Kim et al. (US 2016/0135779 A1; pub. May 19, 2016) and further in view of Zaiki et al. (US 2011/0013742 A1; pub. Jan. 20, 2011).
Regarding claim 16, the combined references are silent about: the movable blades are configured to move independently from each other.
In a similar field of endeavor Zaiki et al. disclose: the movable blades are configured to move independently from each other (para. [0034]) with benefits for reducing scattering and leakage dose (Zaiki et al. para. [0034]).
In light of the benefits for reducing scattering and leakage dose as taught by Zaiki et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the collimator system of Zaiki et al. in the combined apparatus of Perkins, Heid and Kim et al.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884